BROCK, Chief Judge.
The defendants assign as error that the trial judge sustained the objection to and allowed plaintiff’s motion to strike the testimony of Mr. Furcy concerning the cost of necessary repairs. Defendants argue that testimony of an expert witness is admissible in evidence. This is true, but there must be an admission or stipulation that the witness is an expert, or there must be a determination by the trial judge that the witness is an expert, before such expert testimony is admissible. In this case, plaintiff neither admitted nor stipulated that defendants’ witness was an expert. It is implicit in the trial judge’s ruling, which excluded the testimony, that the trial judge did not determine that the witness was an expert.
From this record, it is dear that the trial judge was correct in excluding the testimony. Mr. Furcy may be the expert that he stated he was, but no evidence was offered from which *308the trial judge could determine the witness’ qualifications. The total of the evidence upon the question of the witness’ qualification as an expert is the following statement by the witness himself: “I am an expert witness in the field of commercial and domestic construction of houses.”
Counsel for defendants stipulated in argument before this Court that plaintiff offered sufficient evidence to entitle him to have his case submitted to the jury. With the testimony of defendants’ witness relating to damages excluded, defendants failed to establish a prima facie case on their counterclaim. Therefore, submission of the case to the jury only upon plaintiff’s claim was proper.
No error.
Judges Vaughn and Baley concur.